Exhibit 10.4


 FORM OF FOURTH AMENDMENT AND CONSENT AGREEMENT




This Fourth Amendment and Consent Agreement is made as of the 15th day of  July,
2011 (“Agreement”) among Attitude Drinks Inc., a Delaware corporation (the
“Company”), and the signators hereto who are “Subscribers” under certain
Subscription Agreements with the Company dated October 23, 2007, January 8,
2008, September 29, 2008, January 27, 2009, March 30, 2009, July 15, 2010,
January 21, 2011, and March 17, 2011, respectively (collectively “Subscription
Agreements”).


WHEREAS, the Company is in need of additional funding for its business
operations; and


WHEREAS, the Company is contemplating an additional investment of an aggregate
of no minimum  and up to a maximum of $1,000,000 Purchase Price (“New
Financing”) in secured promissory notes (“Notes”) and common stock purchase
warrants (“Warrants”) of the Company; and


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:


1.           All capitalized terms herein shall have the meanings ascribed to
them in the Transaction Documents (as defined in the Subscription Agreements).


2.           The undersigned consent to the Company completing the New Financing
and to the amendment of the Security Agreement, and Guaranty to include the New
Financing as part of the Obligations and are secured by the Collateral pursuant
to the security interest granted pari passu among Subscribers and the investors
in the New Financing and in connection therewith authorize the Collateral Agent
to make such additional filings at the discretion of the Collateral Agent to
memorialize such agreement.


3.           Annexed hereto is the proposed Amended Schedule A to the Security
Agreement, Guaranty and Collateral Agent Agreement which includes the New
Financing.


4.           The undersigned acknowledge that Events of Default may have
occurred in notes currently issued and outstanding by the Company pursuant to
the Subscription Agreements, but waive the Events of Default until the Maturity
Date (as extended).


5.           The undersigned Subscribers to the Subscription Agreements waive
the rights granted to them pursuant to Section 12(b), Right of First Refusal and
the restrictions contained in Sections 9(p) Negative Covenants and 9(q)
Seniority of the Subscription Agreements, all of the aforementioned only to the
extent such rights relate to the New Financing.


6.           All other terms of the Transaction Documents shall remain unamended
and in full force and effect.


7.           This Agreement constitutes the entire agreement among the parties,
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection herewith.  No changes, modifications, terminations or
waivers of any of the provisions hereof shall be binding unless in writing and
signed by all of the parties thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Except as expressly modified pursuant to this Agreement, the terms
of each Note remains unchanged and in full force and effect.
 
9.           This Agreement may be executed in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  This Agreement may also
be executed by either party hereto by facsimile signature, which shall be deemed
to be an original signature of such party hereon.
 
[Signatures to Follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.
 
 
"COMPANY"
ATTITUDE DRINKS INC.
a Delaware corporation
 
"THE COLLATERAL AGENT"
BARBARA R. MITTMAN
     

 

By:       Its:      

 

      SMIVEL, LLC By: Joseph Smith, Partner   MONARCH CAPITAL FUND LTD.        
    ALPHA CAPITAL ANSTALT    CMS CAPITAL             WHALEHAVEN CAPITAL FUND
LIMITED   MOMONA CAPITAL LLC              CENTAURIAN FUND     NAOMI KLISSMAN    
        SCHLOMO & ROCHEL RIFKIND    DAVID M. LAMPLOUGH             PSM HOLDINGS 
  J. MAYA IRA             EMMY CUTLER IRA   SAM BERKOWITZ             J & N
INVEST LLC   JOE & SUE MAYA             LINDA R. IENNACO   SETH FARBMAN        
    RAMSHEAD HOLDING LTD.               ESCROW AGENT                 GRUSHKO &
MITTMAN, P.C.

 
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED SCHEDULE A TO SECURITY AGREEMENT




LENDERS AND ADDRESSES
SMIVEL, LLC
12642 SW 103 Court
Miami, FL 33176
Attn: Joseph Smith, Partner
Tel: (305) 233-3353
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
WHALEHAVEN CAPITAL FUND LIMITED
3rd Fl., 14 Par-La-Ville Rd.
Hamilton, Bermuda HM08
Fax: (201) 782-9327
MONARCH CAPITAL FUND LTD.
Harbour House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax (284) 494-4771
CMS CAPITAL
9612 Van Nuys Blvd. #108
Panorama City, CA 91402
Fax: (818) 907-3372
MOMONA CAPITAL LLC
150 Central Park South, 2nd Floor
New York, NY 10019
Fax: (212) 586-8244
CENTAURIAN FUND
739 Palmer Avenue
Teaneck, NJ 07666
Fax:
NAOMI KLISSMAN
5/16 Katzenlson Street
Jerusalem, Israel 92621
Fax:
SAM BERKOWITZ
 
 
 
Schlomo & Rochel Rifkind
Givat Shoshanna 12/3
Tzfut Israel
Fax: 972 4 6970443

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
David M. Lamplough
c/o NASA Services Limited
2 Poynings Road
Crawley RH11 0TW
United Kingdom
PSM Holdings
c/o PHD Capital
5 Hanover Square #500
New York, NY 10004
Stephen J. Payne
Fax: (212) 269-3087
J. Maya IRA
c/o PHD Capital
5 Hanover Square #500
New York, NY 10004
Joseph Maya
Fax: (212) 269-3087
Emmy Cutler IRA
c/o PHD Capital
5 Hanover Square #500
New York, NY 10004
Emmy Cutler
Fax: (212) 269-3087
J & N INVEST LLC
124 East 8th Street
Lakewood, NJ 09701
Attn: Jeffrey Rubin
Fax: (732) 905-9049
JOE & SUE MAYA
8 Salem Lane
Westport, CT 06880-3721
LINDA R. IENNACO
57 West 75th Street, 4C
New York, NY 10023
Fax: (212) 873-9042
SETH FARBMAN
354 Eastwood Road
Woodmere, NY 11598
Fax: (212) 730-4306
RAMSHEAD HOLDING LTD.
57 / 63 Line Wall Road
Gibraltar
Attn: Lawrence Abrams






--------------------------------------------------------------------------------